 

~.g»"-~»

IN THE UNITED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

RANDY GOLDEN, *
Plaintiff` *
v * Civil Action No. RDB-17-3264
DR. ASHRAF MAHBOOB, M.D, et al., *
Defendants *
>r= * *
MEMORANDUM OPINION

 

The pro se Plaintif`f Randy Golden filed the above-captioned civil rights action alleging he
was denied adequate medical care. ECF No. 1. Defendants filed a Motion to Dismiss or, in the
,Alternative, for Surnrnary Judgment. ECF No. 12. Plaintif`f filed an opposition (ECF No. 17) to
which Defendants replied (ECF No. 19). The matter is now ripe for review. The Court finds a
hearing in these matters unnecessary See Local Rule 105.6. For the reasons that follow, despite
liberally construing Plaintif`f’s submissions, Erick.son v. Pardus, 551 U.S. 89, 94 (2007),
Defendants’ dispositive Motion, construed as a Motion for Summary Judgrnent, is GRANTED.

I. F actual Background

PlaintiffRandy Golden, a state inmate, currently confined at the North Branch Correctional
Institution (NBCI), alleges in his verified complaint that he received constitutionally inadequate
medical care while incarcerated at Western Correctionaj institution (WCI). ECF No. l. In support
of their motion, Mahboob Ashraf, M.D., Krista Self` (f/n/a Bilak), N.P., Kristi Cortez, R.N., and -
Holly Pierce, N.P. submitted various exhibits, including the affidavit of` Asresahegn Getachew,
M.D., Medical Director at WCI, (ECF No. 12-5) and relevant portions of Golden’s medical

records ECF No. 12-4. The material facts are not in dispute.

 

On December 16, 2016, Golden was stabbed in the back of the neck, left chest, and both

arms while an inmate at WCI. ECF No. 12-5, 1] 5; ECF No. 12-4 at p. 2. He was taken to the
Western Maryland Health Systems Emergency Roorn for treatment, which included the suturing
and stapling of his wounds ECF No. 12-5, ‘,] 5; ECF No. 12-4 at p. 2. Golden also received a
tetanus shot and cephalosporin lV. ECF No. 12-5, 1[ 5; ECF No. 12-4 at p. 2. He returned to WCI
the same day and was admitted to the infirmary for observation ECF No. 12-5, il 5; ECF No. 12-
4 at p. 3. It was noted that the emergency room records showed that Golden’s urine tested high
for opioids but he had not been prescribed opioids prior to his admission ECF No. 12-4 at p. 3.
While in the infirmary he was prescribed Tylenol with Codeine until December 22, 2016, and also
had prescriptions for muscle rub and Baclofen. Id. 7

He was discharged from the infirmary back to his housing unit on December 17, 2016.
ECF No. 12-4 at p. 5. The nursing notes indicate that the “Infirmary Discharge Notification entail
[was] sent to appropriate supervisory staff.” Id. Although Golden had an active prescription for
Tylenol with Codeine, the nursing notes indicated that he would be discharged with Tylenol 325
mg. 2 tablets every 6 hours for discomfort ECF No. 12-4 at p. 7. Golden Was directed to follow
up with the physician on December 22, 2016. Id.

For unknown reasons, over the next 5 days Golden was not provided with the Tylenol-
Codeine medication ECF No. 12-5 at 11 7. Golden states that on December l7, 2016, he told
Nurse Cortez that he was in pain and asked why he had not received his prescribed Tylenol with
Codeine. ECF No. l at p. 3. He alleges that Cortez advised him that the prescription was only for
the previous night and that he would continue to feel pain for a few days but it would go away. Id.

Before leaving the infirmary and returning to NlBCI, Golden saw Nurse Pierce. He inquired about

 

his pain medication but she told him that he did not need any and that Nurse Bilak would take care

of him. Id.

Golden was seen in the medical department at NBCI on December 18, 2016. His wounds
were examined, and bacitracin and a band aid applied to his left upper arrn. ECF No, '12-4 at p. 8.
Golden alleges that during this appointment he told Nurse Evan, a medical provider not a party to
these proceedings, that he was in pain. Golden alleges that she expressed shock that he was not
receiving pain medication and indicated that she would speak with Bilak. ECF No. l at p. 3. No
notes were made in Golden’s medical record that he complained of` pain during this appointment
Fuither, the record reflects that he had active prescriptions for the Tylenol-Codeine, muscle rub,
and Baclofen at the time of the appointment ECF No. 12-4 at p. 8.

Golden submitted a sick call slip on December 21, 20l6, complaining of severe pain in
both arms, chest, both sides of his neck, lef“`t hand and head. ECF No. 12-4 at p. 10. He also
indicated he was told he was going to receive antibiotics but had not received them. Id. He was
seen the following day by Krista Bilak, RNP. ECF No. 12-4 at p. l l. His sutures and staples were
removed, the incisions cleaned and treated with antibiotic ointment. Id. Golden complained of
pain. Due to his having tested positive for opiates in the emergency room, he was provided with
Naproxen for pain relief. Id. He also had a valid prescription for muscle rub. Id. at p. 1‘2.

Golden submitted another sick call slip on December 28, 2016, stating that 'he was trying
to get his medication renewed for his foot. ECF No. 12-4 at p. 13. He also complained of severe
pain and reported that the Naproxen was not working for his stab wounds ]d. He was evaluated
on December 30, 201 S. Despite being ambulatory, he reported that he could not plant his foot on

the floor due to pain. Id. at p. 14. No swelling or tenderness was observed, however bruising on

bd

the inner heel was seen. Id. He was referred to the provider for fi.lrther treatment, directed to apply
ice and heat, and to immobilize the injury. ]d. 7

Golden filed another sick call request on January 13, 2017, again complaining of pain in
his neck, anns, chest, and the back of his head. ECF No. 12-4 at p. 15. Golden was examined by
Bilak on January 18, 2017. Id. at p. 16. He reported numbness at the site of the stab wound in his
right upper arm. Id. Bilak noted that the laceration had healed and Golden had equally strong
grips. She noted that the “[p]ain [was] not consistent with nature of stabbing.” Id. Golden reports
that Bilak told him that she would not give him narcotics and “if` he was uptown he wouldn’t even
went to hospital [sic].” ECF No. l at p. 3. He was directed to continue taking his prescribed
Naproxen and to increase his activity level. ECF No. 12-4 at p. 15.

Despite Golden’s wounds having healed, on February l 1, 2017, he filed another sick call
slip again complaining of pain. ECF No. 12-4 at p. 18. He indicated that when he laid down he
had pain in the back of his head. Id. On February 14, 2017, Baker examined Golden. She noted
that Golden previously advised the provider that Naproxen did not work but the provider found no
indication for other pain medication ECF No. 12-4 at pp. 18-19. Baker provided Golden with
Motrin and compresses and directed him to follow-up if necessary Id. Golden’s prescription for
Naproxen expired on January 23, 2017. ECF No. 12-4 at p. 21.

Golden filed a sick call slip on March 17, 2017, complaining of pain at his wound sites.
ECF No. 12-4 at p. 21. He was seen that day by Baker who observed Golden walking with a steady
gait and getting on and off the exam table without difficulty. Id. at p. 22. He reported pain in his
head, arms, and neck as 9 out of 10. Id. His prescription for Naproxen was renewed. ld.

Golden’s next sick call slip was filed on April 4, 2017. ECF No. 12-4 at p. 24. At that

time, he complained of pain in his right ankle, explaining that sometimes his ankle would go numb

and he had no feeling. Id. He was seen by Bilak on April 9, 2017. Id. at p. 25. She noted that
Golden walked without a limp and observed no swelling or bruising. Bilak also noted that Golden
had a history of opiate abuse and that Neurontin and Tramadol were not indicated Id. Dr.
Getachew avers that given Golden’s “history of opioid abuse, careful consideration should be
given before prescribing any narcotic opioids or other drug susceptible to abuse such as Tramadol
and Neurontin.” ECF No. 12-5, il 10. Golden’s prescription for Naproxen was renewed and he
was also prescribed Extra Strength Tylenol. ECF No. 12-4 at p. 25.

Golden filed sick call slips on April 26, 2017 and May 6, 2017. ECF No. 12-4 at pp. 27-
28. He complained of severe pain all over his body and indicated that the Naproxen and Tylenol
were not working and were upsetting his stomach. Id. He was seen by Baker on May 9, 2017. Id
at p. 29. She noted that Golden walked without difficulty and was able to get on and off the table
without difficulty She further noted that in April, Bilak found that there was no indication for
Tramadol or Neurontin. Golden was educated and his prescriptions for Naproxen and Extra
Strength Tylenol continued !d.

Baker again saw Golden on June 3, 2017, this time in response to his May 31, 2017 sick
call wherein he complained of pain at the site of his healed stab wounds and indicated he needed
treatment for his keloids. ECF No. 1244 at pp. 31-32. Baker noted that Golden’s prescriptions
were due to expire soon and she would refer him to the provider due to his continued complaints
ofpain. Id. at p. 32.

Dr. Ashraf examined Golden on June 8, 2017. ECF No. 12-4 at p. 34. At that time, Golden
complained of low back pain. He reported he had a keloid on his ann and head which formed after
his injury and which caused him discomfort and pain. Id. Golden advised Ashraf` that the

Naproxen caused him stomach upset. Golden was assessed as having keloids at the stab wound

 

sites on his neck. ECF No. 12-5, 11 l 1.l Id. Ashraf indicated he would prescribe Cymbalta which

was a pain-relieving medication ECF No. 12-4 at p. 34. Getachew avers that “Cymbalta is a
particularly appropriate medication to treat neuropathic pain from keloid sites (the analgesic
efficacy of opioids in chronic neuropathic pain is subject to considerable uncertainty). ECF No.
12-5, 11 l l. Golden’s prescription for Extra Strength Tylenol was continued (ECF No. 12-4 at p.
35) and Ashraf submitted the request for the non-forrnulary drug Cymbalta that same day. Id. at
p. 36.

On July 2, 2017, Golden filed a sick call slip stating that he was in severe pain and that the
medication was not working ECF No. 12-4 at p. 37. He also indicated that he needed treatment
for his keloids and asked when he would receive steroid injections for the treatment of the keloids.
]d. Golden was evaluated by Nurse Stacy on July 7, 2017, who indicated she could not do anything
for him since he had recently been seen by Dr. Ashraf. ECF No. l at p. 4. Dr. Ashraf examined
Golden on July `11, 2017. ECF No. 12~4 at p. 38. Golden reported that the Cymbalta was not
working and did not decrease his pain. ld. Golden asked about steroid injections and Ashraf
advised that he would prescribe something else for pain management ECF No. 1 at p. 5 . Golden
agreed with the plan of treatment ECF No. 12-4 at p. 38. As such, Ashraf discontinued the
Cymbalta and prescribed Baclofen. ]d. Golden’s prescriptions for muscle rub and Extra Strength
Tylenol were also continued. ]d. at p. 39.

Stacie Mast, RN, examined Golden on .luly 28, 2017, in response to his sick call slip dated
July 26, 2017, complaining of severe pain and seeking treatment for his keloids. ECF No. 12-4 at

pp. 40-41. Golden states that Mast told him she had never heard of anyone complaining that

 

‘ “A keloid is an abnormal proliferation of scar tissue that forms at the site of cutaneous injury (e.g., on the site of a
surgical incision or trauma); it does not regress and grows beyond the original margins of the scar.[)]”( ECF No. 12-

51111).

 

acetarninophen upset their stomach. ECF No. l at p. 5. At that time, Golden had valid

prescriptions for muscle rub, Extra Strength Tylenol and Baclofen. He reported that the Tylenol
upset his stomach and that the medications were not working. ECF No. 12-4 at p. 4l.

Golden was examined by Krista Self, RNP on August 14, 2017. ECF No. 12-4 at p. 43.
She noted three small raised keloids on the back of Golden’s scalp. He reported that when he was
brushing his hair or having his hair trimmed the keloids became painful and often bled. They were
tender to palpation. She referred Golden to a provider to have the keloids injectedl Id. Getachew
avers that “[a]nti-inflammatory treatment such as corticosteroid injections have been found
efficacious in treating keloid pain and reducing the keloid.” ECF No. 12-5, 11 12. At that time,
Golden continued to have active prescriptions for muscle rub, Extra Strength Tylenol and
Baclofen. ECF No. 12-4 at p. ti3.

On September 2, 2017, Ali Yahya, MD injected cortisol into Golden’s keloid scar. ECF
No. 12-4 at p. 45. Yahya noted that Golden tolerated the procedure well and was to be scheduled
every month for three months for further injections.2 Id. Golden continued to have active
prescriptions for muscle rub, Extra Strength Tylenol, and Baclofen. ]d.

On November 18, 2017, Golden submitted a sick call slip again complaining of severe pain
where he was stabbed and stating that he was not prescribed anything for the pain related to the
keloids. ECF No. 12-4 at p. 46. He was seen on November 20, 2017, by Mast who noted that he
had no active complaints of pain and was able to move without difficulty He reported chronic
discomfort form the keloids and requested another steroid injection. Id. at p. 47.

Getachew avers that in regard to keloids, Golden “needs to understand that the keloid will

likely never entirely disappear but is likely to become less symptomatic and flatter.” ECF No. 12-

 

21a his opposition response, Golden indicates that he did not receive his second steroid injection until March of
201 8. ECF No. 17.

 

5, 11 13. He further states that in his opinion, to a reasonable degree of medical probability, Golden
is receiving appropriate care for his keloid condition Id. at 11 14.
LEGAL STANDARD

Defendants have filed Motions to Dismiss, or, in the Alternative, for Summary Judgment.
Typically, when deciding a motion to dismiss under F ederal Rule of Civil Procedure 12(b)(6), the
Court considers only the complaint and any attached documents “integral to the complaint.”'Sec ’y
of State for Dej%nse v. Trimble Naw`gatfon Ltd., 484 F.3d 700, 705 (4th Cir. 2007). To the extent
that grounds for dismissal are based solely on the contents of the Complaint, the Court may dismiss
under Rule 12(b)(6) if the complaint does not allege enough facts to state a plausible claim for
relief. Ashcroft v. ]qbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pled allow
“the Court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Id. Although courts should construe pleadings of self-represented litigants liberally, Erick.ron v.
Pardus, 551 U.S. 89, 94 (2007), legal conclusions or conclusory statements do not suffice, lqbal,
556 U.S. at 678. The Court must examine the complaint as a whole, consider the factual allegations
in the complaint as true, and construe the factual allegations in the light most favorable to the
plaintiff A!brighr v. Olz`ver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm ’rs of Davidson
Cly., 407 F.3d 266, 268 (4th Cir. 2005).

Rule l2(d) requires courts to treat a Rule l2(b)(6) motion as a motion for summary
judgment where matters outside the pleadings are considered and not excluded Fed. R. Civ. P.
12(d), Before converting a motion to dismiss to one for summary judgment, courts must give the
nonmoving party “a reasonable opportunity to present all the material that is pertinent to the
motion.” Ia’. “Reasonable opportunity” has two requirements: (1) the nonmoving party must have

some indication that the court is treating the Rule 12(b)(6) motion as a motion for summary

judgment, and (2) the nonmoving party “must be afforded a reasonable opportunity for discovery”
to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir.
1985) (citation omitted). Here, the notice requirement has been satisfied by the title of the Motionsl
To show that a reasonable opportunity for discovery has not been afforded, the nonmoving party
must file an affidavit or declaration under Rule 56(d) explaining why “for specified reasons, it
cannot present facts essential to justify its opposition,” Fed. R. Civ. P. 56(d), or otherwise put the
district court on notice of the reasons why summary judgment is premature See Harrods, L:‘d. v.
Si'xly ]nternet Domai`n Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here, Plaintiff has not filed
a Rule 56(d) affidavit or otherwise requested discovery in this matter, nor has he submitted an
Opposition to Defendants’ Motions, which contain relevant record evidence also provided to
Plaintiff. Under these circumstances, the Court will construe Defendants’ Motions as Motions for
Summary Judgment.

Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the
moving party demonstrates that there is no genuine issue as to any material fact, and that the
moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light
most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson
v. Liberty Lobby, ]nc_, 411 U.S. 242, 255 (1986). The Court may rely only on facts supported in
the record, not simply assertions in the pleadings Bouchat v. Bah‘. Ravens Football C!ub, ]nc. , 346
F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a genuine dispute on
a material fact. Matsushita Elec, Indus. Co. v. Zem'th Radi`o Corp., 475 U.S. 574, 5 86-87 (1986).
A fact is “material” if it “rnight affect the outcome of the suit under the governing law.”Anderson,

477 U.S. at 248. A dispute of material fact is only “genuine” if sufficient evidence favoring the

nonmoving party exists for the trier of fact to return a verdict for that party. Id. at 248-49.

Because he is proceeding pro se, Plaintiffs submissions are liberally construed Erick.ron
v. Pardus, 551 U.S. 89, 94 (2007). Nonetheless, this Court must also abide by the “affirrnative
obligation of the trial judge to prevent factually unsupported claims and defenses from proceeding
to trial.” Bouchat, 346 Ft3d at 526 (internal quotation marks omitted).

DISCUSSION

Plaintiff`s claims regarding denial of medical care, are governed by the Eighth Amendment
of the United States Constitution which prohibits “unnecessary and wanton infliction of pain” by
virtue of its guarantee against cruel and unusual punishment Gregg v. Georgia, 428 U.S. 153, 173
(1976). “Scrutiny under the Eighth Amendment is not limited to those punishments authorized by
statute and imposed by a criminal judgment.” De ’Lom‘a v. Angelone, 330 F.3d 630, 633 (4th Cir.
2003) (citing Wilson v. Ser'ter, 501 U.S. 294, 297 (1991)). ln order to state an Eight Amendment
claim for denial of medical care, a plaintiff must show that the actions of the defendants’ or their
failure to act amounted to deliberate indifference to a serious medical need See Estelle v. Gamble,
429 U.S. 97, 106 (1976). “Deliberate indifference is a very high standard-va showing of mere
negligence will not meet it. . . . [T]he Constitution is designed to deal with deprivations of rights,
not errors in judgment, even though such errors may have unfortunate consequences.” Grayson v.
Peed, 195 F.3d 692, 695~96 (4th Cir. 1999). “Deliberate indifference requires more than ordinary
lack of due care for the prisoner’s interests or safety.” Id. at 696 (internal quotation marks omitted).

Deliberate indifference to a serious medical need requires proof that, objectively, the
prisoner was suffering from a serious medical need and that, subjectively, the prison staff were
aware of the need for medical attention but failed to either provide it or ensure the needed care was

available. See Fnrmer v. Brennan, 51 l U.S. 825, 837 (1994). Objectively, the medical condition

10

 

at issue must be serious. See Hudson v. McMr'llian, 503 U.S. l, 9 (1992). A medical condition is

serious when it is “one that has been diagnosed by a physician as mandating treatment or one that
is so obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”
Iko v. Shreve, 535 F.3d 225 , 241 (4th Cir. 2008). Proof of an objectively serious medical condition,
however, does not end the inquiry

The subjective component is satisfied only where a prison official “subjectively knows of
and disregards an excessive risk to inmate health or safety.” Jacll;ron v. Lightsey, 775 F.3d 170,
178 (4th Cir. 2014); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective
recklessness requires knowledge both of the general risk, and also that the conduct is inappropriate
in light of that risk.”). “Actual knowledge or awareness on the part of the alleged inflicter . . .
becomes essential to proof of deliberate indifference ‘because prison officials who lacked
knowledge of a risk cannot be said to have inflicted punishment.”’ Brice v. Va. Beach Corr.
Center, 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 51 1 U.S. at 844). “Thus, a complaint
that a physician has been negligent in diagnosing or treating a medical condition does not state a
valid claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
become a constitutional violation merely because the victim is a prisoner.” Estel!e, 429 U.S. at
105-06; see also Jac/cron, 775 F.3d at 178 (“[M]any acts or omissions that would constitute
medical malpractice will not rise to the level of deliberate indifference.”).

As to Golden’s claim that he has been denied constitutionally adequate medical care, the
certified medical records submitted by Defendants plainly refute this assertion. Regarding
Golden’s specific claim that he did not receive his prescribed Tylenol with Codeine, while it is
true that Golden was prescribed Tylenol with Codeine for five days after his stabbing and for

unspecified reasons did not receive the medication, the Court‘concludes that Golden cannot

11

 

establish the subjective element of a deliberate indifference claim as to any of the named

Defendants.

fn an effort to hold Cortez and Pierce liable for the failure to receive his prescribed
medication, he alleges that on December 17, 2016, the day he was being discharged from the
infirmary at WCI back to his housing unit at NBCI, Cortez told him that the Tylenol with Codeine
was only prescribed for the previous night. He also claims that Pierce told him he did not require
pain medication and Bilak would “take care _of him.” The medical records reflect that on that day,
in preparation for his discharge from the infirmary, Pierce entered a note that Golden was
prescribed Tylenol 325 mg, two tablets every six hours for pain. ECF No. 12-4 at p. 6. lt is unclear
whether the regular Tylenol was intended to replace the Tylenol with Codeine, however it is
undisputed that the Tylenol with Codeine prescription was not discontinued and remained valid
Additionally, at the time of discharge Golden had an active prescription for Baclofen, a muscle
relaxer and pain reducer, which he received, and which remained valid until January 21, 2017.
ECF No. 12-4 at p. 7.

Before Golden was discharged to his housing unit, he was advised of the sick call process
and the nursing hand off form and infirmary discharge notification were faxed and emailed,
respectively, to the appropriate staff at NBCI. ECF No. 12-4 at p. 5. Golden returned to NBCI
that day. He was seen the following day at NBCI at nurse sick call and his wounds were treated
There is no indication that he advised that nurse that he was not receiving prescribed pain
medication, or that the medication he was receiving (Baclofen) was insufficient to treat his pain.
He was seen by Bilak on December 22, 2016,and, given his complaints of pain, was prescribed

an additional pain reliever, Naproxen.

12

Golden does not allege that Pierce or Cortez were responsible for his health care once he
returned to NBCI. Pierce and Coltez both treated Golden while he was housed in the WCI
infirmary. lt is clear that when he was discharged from the infirmary he had active prescriptions
for Tylenol-Codeine and Baclofen. There is no indication in Golden’s Complaint, or elsewhere in
the record before the Court, that either Cortez or Pierce were aware that Golden failed to receive
his prescribed medication once he returned to NBCI. Taking Golden’s allegations as true, their
stated beliefs that the prescription for Tylenol-Codeine was only for one day is contradicted by the
record and does not explain why Golden failed to receive the prescribed medication once he
returned to his housing unit. While Cortez and Pierce’s beliefs about the validity of Golden’s
prescription appear to have been erroneous, there is simply no indication that either of them took
deliberate action to discontinue the prescription or to prevent Golden from receiving same. As
such, they are entitled to summary judgment on this claim.

Bilak and Ashraf are likewise entitled to summary judgment on this issue. Golden does
not allege that Bilak or Ashraf were involved in the denial of the Tylenol with Codeine
prescription Additionally, it is undisputed that when Bilak evaluated Golden on December 22,
the date the prescription expired, she prescribed him additional analgesic medicationl

As to Golden’s complaint that he is not receiving medical treatment for his keloids, Golden
has not identified any specific incident in which his medical needs have been disregarded, nor has
he tied this claim to any particular named medical provider. As summarized in the Background
Section, Plaintiff" s unrefuted medical record shows that he has been repeatedly evaluated and
treated by institutional providers, housed in the infirmary, and received appointments and
procedures with providers The record makes clear that Golden has been regularly seen and that

in light of his subjective reports of pain, which were not supported by objective observations, and

13

history of opioid abuse, the providers acted to provide appropriate treatment He received wound
care and analgesic medication When the keloids developed several months after the stabbing, he
received additional analgesic medication which proved unhelpful and ultimately he was provided
steroid injections to treat the symptoms of the keloids.3

The evidence viewed in the light most favorable to Golden establishes that he received
constitutionally adequate medical care. When viewing the evidence as a whole and in the light
most favorably to him, no evidence exists that the conduct alleged amounted to deliberate
indifference on behalf of the named medical providers See Estelle, 429 U.S. at 105-06 (holding
that an inadvertent failure to provide adequate medical care does not amount to deliberate
indifference). Indeed, “[d]isagreements between an inmate and a physician over the inmate’s
proper medical care do not state a § 1983 claim unless exceptional circumstances are alleged.”
Wright v. Col[ins, 766 F.2d 841, 849 (4th Cir. 1985) (citing Gr'ttlemacker v. Prasse, 428 F.2d 1, 6
(3rd Cir. 1970)). No exceptional circumstances exist here.

IV. CONCLUSION

For the foregoing reasons, Defendants’ dispositive Motion, construed as a Motion for

Summary Judgment, will be GRANTED and judgment will be ENTERED in favor of Defendants

and against Plaintiff. A separate Order follows.

 

3 The Court is mindful that Golden alleges in his opposition response that he failed to
receive timely subsequent injections to treat his keloids. Because a memorandum in opposition to
a motion is not a proper vehicle for amending a complaint or adding new claims, these additional
claims will not be considered See Currera v. Board of Sup ’rs of Louisr'ana State Um`versr'ty, 429
F.3d 108, 113-14 (Sth Cir. 2005) (holding that a claim raised not in the complaint but in response
to a motion for summary judgment is not properly before the court); Gilmour v. Gares, McDonald
and Company, 382 F.3d 1312, 1315 (l lth Cir. 2004); see also Woodbury v. Victory Van Lines,
286 F. Supp. 3d 685, 692 (D. Md. 2017). Moreover, Golden has failed to allege how any of the
named Defendants were responsible for the delay in treatment If Golden believes his rights were
violated regarding the delayed steroid injections he is free to file a new civil rights complaint
naming the appropriate Defendantsl

14

 

Date: February 6, 2019 .D¢

RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE

15

